
	
		I
		111th CONGRESS
		2d Session
		H. R. 6023
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Davis of Illinois
			 (for himself and Mr. Lipinski)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To deauthorize a portion of the project for navigation,
		  Chicago Harbor, Illinois, under the jurisdiction of the Corps of
		  Engineers.
	
	
		1.Deauthorization of a portion
			 of the project for navigation, Chicago Harbor, IllinoisThe portion of the project for navigation,
			 Chicago Harbor, Illinois, authorized by the Act of March 3, 1899 (30 Stat.
			 1121) and the Act of March 2, 1919 (40 Stat. 1275), that begins at the
			 southwest corner of the Metropolitan Sanitary District of Greater Chicago
			 sluice gate that abuts the north wall of the Chicago River Lock and that
			 continues north for approximately 290 feet, thence east approximately 1000
			 feet, thence south approximately 290 feet, thence west approximately 1000 feet
			 to the point of beginning, shall no longer be authorized after the date of
			 enactment of this Act.
		
